Exhibit 10.54

 

SIXTH AMENDMENT

TO THE SPHERION CORPORATION

DEFERRED COMPENSATION PLAN

 

THIS SIXTH AMENDMENT to the Spherion Corporation Deferred Compensation Plan (the
“Plan”) is made on this 1st day of January, 2004, by Spherion Corporation, a
Delaware corporation (the “Company”);

 

W I T N E S S E T H :

 

WHEREAS, Article IX of the Plan provides that the Company has the right to amend
the Plan at any time; and

 

WHEREAS, the Company now desires to amend the Plan to permit participants to
direct the investment of Matching Contributions;

 

NOW, THEREFORE, the Plan hereby is amended, effective as of January 1, 2004, as
follows:

 

1.                             By adding the following to the end of Plan
Section 4.2(e)(ii):

 

“Notwithstanding the foregoing, Matching Contributions made on or after
January 1, 2004, may be invested in any Investment Funds as directed by the
Participant, provided that a Participant may not direct the investment of any
additional amounts representing Matching Contributions or earnings thereon into
the Deferred Company Stock Unit Fund.”

 

2.                             Except as specifically amended hereby, the Plan
shall remain in full force and effect as prior to this Amendment.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Sixth Amendment on the date first above written.

 

 

 

 

 

 

 

 

SPHERION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Lisa Iglesias

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

--------------------------------------------------------------------------------